PER CURIAM.
The Special Disability Trust Fund seeks to appeal a workers’ compensation order finding that the employer/carrier was entitled to reimbursement for rehabilitation benefits paid on claimant’s behalf, but reserving “jurisdiction for the determination of any further matters related to the issues determined herein.” The order further indicates that the amount of reimbursement will be determined at a later date. Since this order is non-final, in that it fails to dispose of all matters ripe for determination and not stipulated between the parties, we conclude that we are without jurisdiction over this appeal. See Mills Electrical Contractors v. Marthens, 417 So.2d 700 (Fla. 1st DCA, 1982); Town of Palm Beach v. Watts, 7 F.L.W. 1330 (Fla. 1st DCA, Case No. AG-291, June 18, 1982); The Wash House v. Tucker, 413 So.2d 813, (Fla. 1st DCA 1982). Accordingly, the appeal is dismissed sua sponte without prejudice to review of the order in the event of an appeal from a final order awarding reimbursement.
MILLS, BOOTH and THOMPSON, JJ., concur.